 BI(; B (K I. MBERWelsch Lumber and Supply, Inc. d/b/a Big BuckLumber and General Chauffeurs, Sales Drivers andHelpers Union, ocal 179 affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs.Warehousemen and Helpers of America, Petitioner.Case 13-RC 14751April 2, 1979DECISION ON REVIEW AND DIRECTION OFEl.ECTIONBY ChIAIRMAN FANNING AND MI 1IBE RS JENKINSANI) TRUtESI)AI On June 21, 1978, the Regional Director for Re-gion 13 issued a Decision and Order in this proceed-ing in which he found that the petitioned-for unit.consisting of the Employer's yardmen and drivers.was inappropriate. since the petitioned-for employeesdid not possess a sufficiently distinct community of'interest from the Employer's other employees to war-rant their inclusion in a separate unit. Since the Re-gional Director fund that the Petitioner had not in-dicated a desire to proceed to an election in a broaderunit, he dismissed the petition. Thereafter, in accord-ance with Section 102.67 of the National Labor Rela-tions Board's Rules and Regulations. Series 8, asamended, the Petitioner filed a timely request for re-view of the Regional Director's decision, contendingthat it was clearly erroneous and a departure fromBoard precedent. The Employer filed a brief in oppo-sition. On August 17, 1978, the National Labor Rela-tions Board, by telegraphic order, granted the Peti-tioners request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, andmakes the following findings.Petitioner seeks to represent a unit consisting solelyof the drivers and yardmen at the Employer's build-ing supply center located in Mokena, Illinois.' It con-tends that the Regional Director's dismissal of thepetition seeking such a unit is contrary to Board prec-edent. The Petitioner asserts that yardmen and driv-ers enjoy an identifiable community of interest, as evi-denced by their separate supervision and work dutiesand the minimal interchange or integration they ex-perience with other groups of the Employer's employ-ees. In essential agreement with the Regional Direc-' In its request for review. Petitioner states that it "would proceed to anelection in an) unit of warehouse emplosees that is determined to he appro-priate."tor, the Employer contends, in opposition toPetitioner, that, in addition to the ardmen and driv-ers. the appropriate unit must include the loaders,gate checkers, salesmen. inventory control employees.and cashiers employed at the Mokena tficility. TheEmployer argues that all these employees' job func-tions are interrelated, that all employees share corm-mon benefits and overall supervision, and that therequested unit is therefore inappropriate.The facts show that the Employer is engaged in thedistribution and retail sale of home building materialsat its Illinois location. Situated on a 10-acre site. thefacility consists essentially of five buildings. The mainsales and service building houses the general salesarea, offices, lunchroom facilities, and dispatch room,in addition to a section where various inventor ismaintained. On two sides of the main building areeight bay areas at which customers, with the assist-ance of certain employees, can load their vehicleswith purchased items. T''he remaining four buildingshouse sundry building supplies, ranging from smallhardware items to bulk construction materials.Ninety-five percent of the materials are received b,truck, although a railroad spur also services the tacil-ity and approximately 5 percent of all incoming mate-rials are received by rail. About 80 percent of' thesupplies sold by the Employer are taken out by thecustomer, usually in his own vehicle, on a cash-and-carry basis. The remaining 20 percent of the materialsare delivered directly to the customer's location,where, unless prior arrangements are made to thecontrary, the driver receives payment for the deliv-ered items.General Manager Burr Manby has overall supervi-sion of' the Employer's entire operation and directlysupervises the Employer's loaders, gate checkers, andsalesmen. The assistant general manager. Bob Smith,runs the operation in Nlanby's absence. Either Smithor Manby is almost always present at the facility.Manby spends 40 percent of his time in his office andthe remaining 60 percent either in the main store or inthe warehouse area. Art Andreasen directly super-vises the yardmen and drivers and any other em-plovee who is temporarily assigned to loading or un-loading trucks or railcars. Andreasen reports directlyto Manhby and Smith. The parties stipulated thatthese three individuals are supervisors within themeaning of the Act.The usual sales procedure is for customers to enterthe Employer's main building and contact a salesper-son. The salesperson will assist the customer and pre-pare a sales check, which the customer will take to acashier, who. upon receiving payment, issues the cus-tomer a receipt. Having paid tfr his merchandise, thecustomer will load the material into his vehicle withassistance from designated employees. Customers241 NLRB No. 79639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsearching for specific items, as well as those engagedin general browsing, are not restricted to the mainbuilding and are permitted access to the yard area.The work performed by the Employer's threey vard-men can be classified as traditional warehouse work.2Yardmen use forklifts and unload incoming trucksand railcars: place received goods into stock: and pre-pare and load building materials for deliveries to cus-tomers. The current yardmen are full-time employeesand are generally scheduled to work Monday throughFriday, 8 a.m. to 4:30 p.m. Until shortly before thehearing conducted herein, yardmen normally workeduntil 5:30 p.m. Now only one yardman, Herb Craab,remain until the latter hour, and during that extrahour he primarily assists customers in loading theirpurchases. The wage scale for yardmen ranges from$4.75 to $6 per hour, depending on length of service.As previously noted, yardmen, as well as drivers, aresupervised by Andreasen.The primary responsibility of the two full-time driv-ers is to make deliveries of purchased items directly tothe customer's location. be it a private or commercialcustomer. The Employer estimates that during thesummer months the drivers spend approximately 60to 70 percent of their worktime making deliveries butthat in the winter months that figure drops to about20 percent. The remainder of the drivers' time is spentreadying the requested material for delivery and as-sisting the yardmen in unloading incoming freight.The truckdrivers, like the yardmen, are scheduled towork Monday through Friday, 8 a.m. to 4:30 p.m.Yardman Herb Craab serves as a backup driver, asdoes another yardman, and Craab will handle anydeliveries that must be made on Saturdays. Onedriver is currently paid at the rate of $5 per hour,while the other receives $6 per hour.The loaders' primary responsibility, which occupiesat least 80 percent of their time, is to assist customersin loading their purchased articles into their vehicles.The remainder of their time is spent performing yard-work. On rare occasions, a loader will assist a driverwhen a delivery requires the presence of two individ-uals. At the time of the hearing, the Employer em-ployed eight loaders, only one of whom. FredSchroeder, worked on a full-time basis. The remain-ing seven loaders are students who work approxi-mately 10 to 20 hours a week except during the sum-mer months, when they may increase their scheduleto 40 hours a week. The seven part-time loaders workalmost exclusively on the weekends, encompassingFriday evenings through Sunday afternoons. On Sat-urdays, when yardmen are not normally on duty (inaccordance with their revised schedule), loaders may2 nits of drivers, helpers. and warehousemen have long been consideredappropriate. Ph:--a Provision Compani. 134 Nl.RB 910 (1961).be called on to unload trucks and prepare loads fordelivery.) In order to insure that they are able to per-form in this capacity, loaders are trained to operateforklifts. While loaders have assisted in the unloadingof railroad cars, it appears that they have done soonly when the Employer is faced with a potential de-murrage penalty; i.e., a fine levied against the Em-ployer for failing to unload a car within 3 days ofdelivery. Part-time loaders are paid between $3 and$4 an hour,4and as part-timers they are not eligible toparticipate in the Employer's insurance, bonus, andprofit-sharing programs.There are II salesmen employed at the Mokenafacility, 4 of whom serve as department heads.5Sales-men spend approximately 60 to 80 percent of theirtime in actual selling (no other employees havingthese duties), and most of the remainder of theirworktime is spent in loading activity; i.e., assistingcustomers placing materials in their vehicles. The rec-ord also indicates that on sporadic occasions sales-men will assist in unloading trucks. Each Tuesdaymorning salesmen attend new product meetings,which yardmen and drivers do not attend. The salaryrange for salesmen is $4.75 to $6 an hour.Inventory control clerk Lauffer spends 2 days aweek performing inventory work. The remainder ofhis workweek, he engages in loading, selling, or gen-eral cleanup duties. Lauffer is paid $4.75 an hour.The two gate checkers are responsible for checkingpurchases as customers leave the Employer's prem-ises, presumably to guard against theft.6The currentgate checkers, who are regular part-time employees,are also Social Security annuitants, and they have in-dicated to the Employer that once they have earnedthe maximum income permitted under Social Secu-rity laws they will resign for the remainder of theyear. The gate checkers are paid at the rate of $3.75an hour.The Employer also employs three cashiers, two ofwhom work full time. Their job functions include col-lecting money from customers after a sale has beencompleted. Their hourly wage ranges from $3 to$4.90 an hour.All employees punch the same timeclock; arehourly paid: share common lunchroom and restroomfacilities; and enjoy common fringe benefits exceptfor the part-time employees, who do not participate3 Schroeder. the only full-time loader, also performs this type of work after4:30 p.m. on weekdays when neither yardmen nor the part-time loaders areon dut3.' Schroeder receives $4.75 an hour.' Neither party has contended that these four employees are supervisorswithin the meaning of the Act.General Manager Manby testified that these employees serve in a secu-rity capacity While such testimony raises a question as to the potentialeligibility of these employees, even in the unit the Employer claims to heappropriate. we find it unnecessary to pass on the question of their status asguards under the Act. in view of our decision infra.640 BIG BUCK LUMBERin the profit-sharing and discretionary bonus plansand the comprehensive insurance program. As notedin the discussions of the individual job classifications,wage rates vary among the several employee groups.The record also indicates several instances whereunit members have transferred to nonunit positions.Steve Zervos, currently a salesman, previously held aposition as a part-time loader and for a period of 6months served as a driver. Salesman Carl France wasoriginally hired as a driver and was employed in thatcapacity for 3 to 4 years. However, as a result of aheart attack, France was transferred to a sales posi-tion and has served in that position for the past 6 or 7years. Jack Knippel, a senior employee, hired initiallyto work in the yard, has been employed as a salesmanfor the past 6 or 7 years.Finding that the facts in the instant case indicatethat there is no geographical separation of the ware-house area from the Employer's retail operation, thatall employees share common supervision, and thatthere is substantial integration and interchangeamong all employees, the Regional Director con-cluded that the requested unit is inappropriate and.accordingly, dismissed the petition. Contrary to theRegional Director, we find from the foregoing thatyardmen and drivers, the unit sought by the Peti-tioner, share an identifiable community of interestwarranting their representation in a separate unit.7The record reveals that these employees alone per-form a true warehousing function as their primaryemployment activity, while the remaining employees,sought to be included by the Employer, engage eitherin direct sales or activities that are ancillary thereto.While all employees have access to the Employers'entire facility, their respective job responsibilities,save for the yardmen, drivers, and loaders, appear totie them for the majority of their worktime to thegeneral sales area in the main building. The loaders'primary responsibility, the postpurchase handling ofmaterial as distinguished from the unloading andhandling of incoming goods for late delivery, is anactivity directly related to sales rather than to tradi-tional warehouse work. Furthermore, for the greaterpart of the year, the schedules of yardmen and driverson the one hand and loaders on the other are suchthat the two groups of employees rarely, if ever, comeinto contact with one another.8The Regional Director's assessment that all em-ployees share common supervision is somewhat mis-leading, since, as he himself sets out in his decision,We further note that while unit employees and those employees sought tobe included by the Employer do not possess geographically separate workareas, their work responsibilities and locale are sufficiently distinct to supportour conclusion herein.I See, e.g.. Sears Roebuck and Co, 235 NLRB 678 (1978), where the Boardfound a warehouse unit appropriate notwithstanding the fact that unit em-ployees work in one area of a warehouse in which nonunit employees arealso located.the yardmen and drivers have separate immediate su-pervision. The authority that Foreman Andreasen ex-erts over the warehousing operation, which itself indi-cates a certain separateness of that activity, is furtherexemplified by the fact that when a loader is tempo-rarily assigned to assist in unloading he comes underAndreasen's immediate supervision. Thus, it is appar-ent that the Regional I)irector's reliance on the pres-ence of common supervision as a basis upon which tofind the requested unit inappropriate is tenuous.We also disagree with the Regional Director thatthere is substantial interchange among all employees.The record reveals only three instances over the pastseveral years where unit personnel have transferredinto nonunit positions, in each case to selling. There isno indication on the record that any nonunit person-nel have reversed the process and transferred intounit slots. In view of the total employee complement,35 or 36, the transfer of three individuals to sales po-sitions over a span of years is, in our opinion, insuffi-cient either to justify the Regional Director's findingof substantial interchange or to detract from our con-clusion reached herein. Aside from yardmen anddrivers and loaders, the employees occupying theclassifications discussed above do not spend a consis-tently substantial period of time outside the area ofthe main building. While salesmen do venture outsidethis area on a somewhat regular, though limited, ba-sis, it is only to assist a customer in loading his vehi-cle: and while loaders admittedly spend the bulk oftheir worktime in the yard area, their schedules, aspreviously noted, allow for minimal actual work con-tact between them and unit personnel. Thus, we findthat the record fails to substantiate the Regional Di-rector's finding of substantial integration among storeemployees and warehouse employees and drivers. Inreaching our finding, we are cognizant that there arenecessarily instances where the various groups of em-ployees act in concert in the furtherance of their jobresponsibilities and toward the completion of as-signed work. However, we find that these instances,on balance, are insufficient in both number and sub-stance to deny granting the unit sought.Where the retailing and warehousing operations ofan employer coexist in a single setting, the Boardmust determine whether warehouse employees, whensought by a petitioner, possess such a distinct com-munity of interest as to warrant their inclusion in aseparate unit. Upon consideration of all the facts dis-cussed above, we conclude that yardmen and drivers,the unit sought by Petitioner, possess a sufficient com-munity of interest to justify separate representation.As noted, yardmen and drivers alone perform a truewarehousing function involving the presale handlingand shipment of stock and inventoried items in awork area (the yard) generally not frequented by641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees, save for the loaders. The loaders,however, as previously noted, are primarily involvedin the postpurchase handling of merchandise, an ac-tivity directly related to sales, and they are generallyscheduled to work at such times that their work con-tact with unit members is, at best, de minimis. Finally.the yardmen and drivers enjoy immediate supervisionseparate from those other employees sought to be in-cluded by the Employer. These factors taken in con-junction indicate that yardmen and drivers enjoy therequisite identifiable community of interest apartfrom the Employer's remaining employees. Accord-ingly, we find the unit sought by the Petitioner to beappropriate for the purposes of representation andcollective bargaining.In view of the above, we find the following unitappropriate for collective bargaining within themeaning of Section 9(b) of the Act:All yardmen and drivers employed at the Em-ployer's facility located at 9900 West 191st St.,Mokena, Illinois; but excluding all other em-ployees, office clerical employees, guards and su-pervisors within the meaning of the Act.[Direction of Election and Excelsior footnoteomitted from publication.]642